Citation Nr: 0006440	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the veteran's gastrointestinal 
hemorrhage or ulcers and his service-connected post traumatic 
stress disorder.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  She argues that the veteran's service-
connected post traumatic stress disorder (PTSD) caused or 
contributed to the stomach problems, which in turn led to his 
death.

Service connection for the cause of the veteran's death may 
be granted if the evidence of record demonstrates that a 
disability incurred in service caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1999).

A findings that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

In cases such as this, where the determinative issue is one 
involving medical causation, competent medical evidence in 
support of the claim is required for the claim to be well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  An appellant 
has, by statute, the duty to submit evidence that a claim is 
well grounded.  38 U.S.C.A. 5107(a) (West 1991 & Supp. 1999).  
Where such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the appellant is 
not met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet.App. 19 
(1993).

A review of he claims folder reflects that the veteran served 
on active duty from November 1966 to November 1968.  He 
served in the Republic of Vietnam and received the Combat 
Infantryman Badge.  In June 1986, the veteran was 
hospitalized for chronic depression with anxiety dating, by 
history, to his military service, and he reported taking 
medication for control of his nerves.  During psychiatric 
treatment and after a trial dose of Imipramine, the veteran 
complained of stomach distress, treated with Pro-Banthine.  
Discharge diagnoses included depression with anxiety, 
possible PTSD, and dyspepsia.  Service connection for 
depression with anxiety and PTSD was initially denied by a 
February 1987 rating decision.

VA treatment records dated 1986 and 1987 show treatment for 
psychiatric complaints, including depression and anxiety.  By 
a rating decision dated June 1988, service connection was 
established for PTSD at the 10 percent disability level.  The 
veteran's disability evaluation was increased to 50 percent 
in a September 1989 rating decision, and to 100 percent in a 
December 1994 rating decision.  Numerous psychiatric 
treatment records are associated with the claims folder.
In April 1996, the appellant filed a claim for service 
connection for the cause of the veteran's death.  A death 
certificate shows that the veteran died in March 1996 due to 
severe upper gastrointestinal hemorrhage due to large gastric 
ulcer.  In support of the appellant's claim the following 
evidence was received.

Private treatment notes dated from 1978 to 1979 reflects that 
the veteran complained of stomach and nerve problems.  A 
private hospital report for the period of July to August 1979 
reflects that the veteran was treated for severe 
gastrointestinal symptoms and nervousness.  The final 
diagnoses were pylorospasm, gastroenteritis, and anxiety 
neurosis and exhaustion syndrome.  A private hospital report 
dated September 1979 reflects that he veteran was admitted 
for a self-inflicted gunshot wound, a possible depressive 
reaction.  Private hospital admission record dated June 1981 
reflects that the veteran was admitted with "acute psychoic 
[sic]."  A private medical statement dated April 1981 
reflects that the veteran was seen for progressive emotional 
disorders that required further evaluation and possible 
hospitalization.  The veteran was described as moderately 
depressed with a great deal of anxiety.  It was noted that 
the veteran should avoid work because he was "too anxious" 
and under too much pressure.  A follow-up medical statement 
dated April 1981 reflects that the veteran had significant 
psychological problems, including suicidal tendencies.  A 
private discharge summary dated June 1981 reflects that the 
veteran was admitted for back strain and seen by staff 
psychologists during hospitalization.  The final diagnoses 
were acute back strain, acute and chronic depressive 
reaction, and status post gunshot wound to the right chest.  
Discharge medications included Tagamet.

VA outpatient treatment records dated March 1995 to March 
1996 show treatment for multiple disabilities, including 
PTSD, chronic obstructive pulmonary disease, congestive heart 
failure, gout, and diabetes mellitus.

Private medical records reflect that the veteran was admitted 
to a private hospital in March 1996 for an upper 
gastrointestinal bleed, described as significant.  Upper 
endoscopy failed to locate precise site of the bleeding 
ulcer, but surgery revealed the ulcer at the highest point of 
the posterior gastric fundus.  It was noted that the veteran 
had at least 2 to 2.5 liters of blood in his stomach, and 
gallstones were found.  Operations performed were laparotomy 
with gastrotomy and evacuation of large clot, over-sew of 
ulcer, vagotomy and pyloroplasty, and cholecystectomy.  The 
procedures were noted to have been tolerated well.

A death summary dated March 1996 reflects that the veteran 
was admitted to a private hospital for a gastrointestinal 
hemorrhage.  It was noted that the veteran had no prior 
history of gastrointestinal hemorrhage or ulcer disease, but 
he had reported epigastric distress in the 2 weeks prior to 
hospitalization.  He took Prilosec daily for upset stomach 
for the prior month.  Soon after admission, the veteran 
reported chest pain and myocardial infarction was suspected, 
but it was elected to proceed with an upper endoscopy because 
of severe gastrointestinal bleeding.  The veteran was 
thereafter sent to surgery to stop the hemorrhage.  Post 
operatively the veteran survived several hours after surgery 
but then he became asystolic.  Resuscitation was 
unsuccessful.  The death diagnoses were (1) Death due to 
combination of several severe events including massive upper 
gastrointestinal hemorrhage and acute myocardial infarction; 
(2) acute inferior wall myocardial infarction; (3) severe 
upper gastrointestinal hemorrhage from a bleeding large 
gastric ulcer which had eroded into the bed of the pancreas 
causing arterial bleeding from a pancreatic vessel; (3) 
history of myocardial infarction and congestive heart failure 
in the past; (4) history of gout, diabetes, coronary artery 
bypass graft surgery in 1990, and cervical spine surgery; (5) 
skin cancer of the nose, and; (6) chronic chest wall pain 
after previous bypass surgery.

Having reviewed the evidence submitted in this case, the 
Board finds that competent medical evidence has not been 
presented showing a nexus, or link, between the veteran's 
gastrointestinal hemorrhage or ulcers and his service-
connected post traumatic stress disorder.  While the records 
show treatment for stomach and psychiatric problems, these 
conditions are not linked medically.  Additionally, we 
observe that there are no records of treatment or diagnosis 
of stomach problems either during the veteran's service or 
within a one-year period thereafter.  Medical records 
indicate that the veteran was not diagnosed with ulcer or 
chronic gastrointestinal disability until his terminal 
hospital admission in March 1996, and there is no competent 
medical opinion linking his gastrointestinal problems, 
specifically his gastrointestinal hemorrhage and ulcer, to 
either the veteran's service-connected PTSD or his period of 
service generally.  Because the appellant is a lay person, 
her opinion that the veteran's stomach problems were caused 
or contributed to by service-connected PTSD, eventually 
leading his death, is insufficient to well ground the cause 
of death claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Because the appellant has failed to meet her initial burden 
of submitting evidence of a well grounded claim for cause of 
death benefits, the VA is under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a). See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground her claim, and as an explanation as to why her current 
attempt fails.




ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

